United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 21, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 02-41500
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CLARK DALE SHUTTER,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CR-184-1
                       --------------------

Before JOLLY, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Clark Dale Shutter on

appeal has moved for leave to withdraw from representation of

Shutter, pursuant to Anders v. California, 386 U.S. 738 (1967).

Shutter has responded to counsel’s motion and has moved to

withdraw the Anders brief and for appointment of counsel.       We

have reviewed counsel’s motion and Anders brief, Shutter’s

response, and the record and we find no nonfrivolous issues.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41500
                               -2-

Accordingly, counsel’s motion to withdraw is GRANTED; counsel is

excused from further responsibilities herein; Shutter’s motion to

withdraw the Anders brief and for appointment of counsel is

DENIED; and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.